Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-19 are directed to non-transitory computer-readable medium storing computer-readable instructions for a terminal device, method, and terminal device. Claims 1, 13, and 19 identify the uniquely distinct features of “the first changing process includes a process for, in a situation where the memory stores specific service information in association with specific identification information identifying a specific device, storing the specific service information in association with target identification information in place of the specific identification information, the specific device is a device indicated by device information currently registered in the terminal device, and the target identification information is information identifying a target device from among the searched one or more devices”. The closest prior art Kawai (US 2017/0063646) teaches receiving this agreement initiation information, the printer 10 transmits a response to the information management server 50 confirming that the information was received (M166). Upon receiving this response from the printer 10, the information management server 50 transmits shipping information and cartridge product number information to the delivery management server 90 (M168). The shipping information relates to the full name and address in the user information included in the account data. In this way, special cartridges identified by the product number information are shipped to the user identified by the shipping information (paragraph [0074]), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art has been considered by the examiner but not found to be teaching the claimed subject matter:
Asai (US 2017/0345080) discloses an information processing terminal to perform displaying a first screen including a plurality of apparatus objects corresponding to each of a plurality of image processing apparatuses, receiving a user operation of designating one of the apparatus objects, receiving, from the designated apparatus, consumable information indicating a status of a consumable to be used for an operation of the image processing apparatus, determining whether a status indicated by the consumable information satisfies a replacement condition of the consumable, and when it is determined that the replacement condition is satisfied, transmitting, to a server, first ship request information for requesting the server to ship the consumable, for which it is determined in the determining of the status that the replacement condition is satisfied (Abstract);
Ohara (US 2016/0292774) discloses controller is configured to: acquire consumable item information including remaining amount information about a remaining amount of a consumable item; output screen information about an input screen to which condition information about an order condition for ordering a new consumable item for replacement is inputted; receive the condition information inputted to the input screen displayed on the basis of the screen information; determine whether or not the order condition represented by the received condition information is met in response to acquisition of the consumable item information; and output order information including information about an order of the new consumable item to a server in response to determination that the order condition represented by the received condition information is met (Abstract);
Matsuda (US 2016/0288515) discloses control unit is configured to perform: (a) receiving residual amount information about residual amount of the recording material; (b) determining whether or not the residual amount of the recording material is equal to or less than a first threshold; (c) determining whether or not the residual amount information is about the cartridge that has been delivered in accordance with an order instruction; and in response to affirmative determination made in (b) and affirmative determination made in (c), transmitting the order instruction to the external device via the communication unit (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/            Primary Examiner, Art Unit 2675